PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Brooks, Jody
Application No. 16/677,878
Filed: 8 Nov 2019
For: SEAT TRANSIT SYSTEMS AND METHODS

:
:
:	DECISION ON PETITION
:	UNDER 37 C.F.R. § 1.144 
:
:

This is a decision in response to the petition under 37 C.F.R § 1.144 filed June 30, 2021 requesting withdrawal of the Restriction requirement made in the Office action of February 9, 2021. 

This petition is DISMISSED as MOOT.

A review of the prosecution history shows that Applicant requests withdrawal of the election of species requirement made in the Office action of February 9, 2021. The Applicant timely traversed the election requirement in the response filed March 10, 2021. The election requirement was made final in the Office action of April 29, 2021. Petitioner correctly asserts that the Examiner did not establish a prima facie serious burden with respect to the search and examination of the claims because the Examiner provided only summary conclusions.  However, since the filing of the instant petition a Notice of Allowance was issued on September 9, 2021, withdrawing the restriction requirement and rejoining the previously unexamined claims. Therefore, the relief requested by Petitioner has already been granted. Thus, the issues raised in the petition of June 30, 2021 are considered moot. The petition is hereby dismissed. 

Any inquiry regarding this decision should be referred to Ruth Ilan, Quality Assurance Specialist, at (571) 272-6673



__/Daniel Troy/__________
Daniel Troy, Acting Director
Patent Technology Center 3600
(571) 270-3742
DT/ri